DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the wave-spring elements are not associated with a reference number.  
Appropriate correction is required.
Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  the phrase “the annular wave spring unit have” should be changed to --the annular wave spring unit has-- for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The “horizontal axial direction” in line 9 is indefinite in light of the earlier recitation of the wave-spring elements stacked vertically along an axial direction.  As best understood, and for examining purposes Examiner has interpreted the phrase to mean circumferential direction with respect to the axial direction.
Re: claim 19.  The phrase “each of the annular wave spring elements is configured to have an identical diameter” is indefinite in light of the recitation in claim 10 that the profile of the wave spring unit from the front view is a taper profile which results in the varying diameters.  
Re: claim 24.  The phrase “the additive manufacturing process” lacks proper antecedent basis.  As best understood, Examiner has interpreted the claim as depending from claim 23.
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739).
Re: claims 1, 3, 7, and 14.  Greenhill et al. show in figure 3 a wave spring unit comprising a plurality of annular wave-spring elements shown in the area of the end of the lead lines of 105b stacked vertically along an axial direction, which is characterized in that the wave spring unit is configured to have a shaped longitudinal section in the front view comprising rectangular profile, variable-width profile, variable-thickness profile, filet edges profile, non-contact profile, flat strip profile, variable width profile,
elliptical profile, taper profile, round profile, overall shape of spring or spring in
spring profile or rectangular profile or overall shape of the spring as shown; each of the annular wave spring elements comprises crest portion 110a and trough portion 112a formed alternately in a horizontal axial direction, in which the crest portion
abuts the trough portion as shown; said crest portion and trough portion of adjacent vertically annular wave spring elements are positioned opposite each other as shown; said adjacent vertically annular wave spring elements have the same or different from each other in at least one physical parameter selected form a strip thickness, a strip diameter, a strip weight, strip shape, wave contact number, edge shape and a combination of wave and helical spring or strip shape and diameter as shown; and the wave spring unit has a maximum compression and is capable of bearing a load, but is silent with regards to the maximum compression being up to 30.2 mm and the bearing load being up to 2680.2 N, when a load imposed on said annular wave spring unit and a deflection produced in said annular wave spring unit by the imposition of said load.
	CN’978 teaches in claim 6 a spring maximum compression being 10-50 mm of spring 5.
	SU’739 teaches the use of a spring compressed to 5000 N in the paragraph starting “Set the gap” in the English translation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al. to have a maximum compression up to 30.2 mm, in view of the teachings of CN’978, and the be capable of bearing load up to 2680.2 N, in view of the teachings of SU’739, in order to provide a wave spring unit that is capable of accommodating larger loads in heavy duty applications with less possibility of failing.
	It has been held that discovering an optimum value (in this case an optimum maximum value for compression and bearing load) of a result effective variable involves only routing skill in the art.  In re Boesch, 205 USPQ 215 (CCPA 1980).  Examiner notes that there is no clear explanation of criticality associated with the particular recited maximum values.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) as applied above, and further in view of WO-2006128676 (WO’676).
WO’676 teaches in claim 7 the use of a wave spring having a diameter of 8mm and a thickness of 1.2mm resulting in a 0.15 ratio which is within the recited range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a thickness-diameter ratio within the recited range, in view of the teachings of WO’676, in order to provide a wave spring unit with desired or optimum deflection characteristics to accommodate loads for particular applications.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim(s) 4, 8-11, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) as applied above, and further in view of JP-2018035816 (JP’816).
	Re: claim 4.  JP’816 teaches in figure 9a the limitation wherein a shaped longitudinal section of a spring is a variable thickness profile in the front view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a variable thickness profile, in view of the teachings of JP’816, in order to provide a wave spring unit with desired or optimum or non-linear deflection characteristics to accommodate loads for particular applications.  With regards to the maximum compression and bearing load capability, see the rejection of claim 1.
Re: claims 8-11, 15, 19, and 20.  JP’816 teaches in figure 9b the limitation wherein a shaped longitudinal section of a spring is a variable width, elliptical or round, and taper profile in front view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a variable width, elliptical or round, and taper profile, in view of the teachings of JP’816, in order to provide a wave spring unit with desired or optimum or non-linear deflection characteristics to accommodate loads for particular applications.  With regards to the maximum compression and bearing load capability, see the rejection of claim 1.  As best understood, Examiner has interpreted claim 19 to mean that spring elements are capable of having an identical diameter as functionally recited.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) as applied above, and further in view of US Patent 6758465 to Greenhill et al.
[AltContent: textbox (Fillet edge)][AltContent: arrow]                                                
    PNG
    media_image1.png
    333
    417
    media_image1.png
    Greyscale

Greenhill et al. ‘465 teaches in figure 3 the use of a shaped longitudinal section of fillet or intentionally rounded edge profile in the front view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a fillet edges profile, in view of the teachings of Greenhill et al. ‘465, in order to provide a wave spring unit with less sharp edges to help avoid premature wear from sharp edges rubbing against adjacent components.  With regards to the maximum compression and bearing load capability, see the rejection of claim 1.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) as applied above, and further in view of DE-102010026399 (DE’399).
DE’399 teaches a wave spring with a shaped longitudinal section of non-contact and spring in spring-in-spring i.e. disc in spring profile in the front view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a non-contact profile, in view of the teachings of DE’399, in order to provide a wave spring unit without the adjacent wave spring portions contacting each other to help avoid premature wear from adjacent wave spring element portions rubbing against each other.  With regards to the maximum compression and bearing load capability, see the rejection of claim 1.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) and US Patent 6758465 to Greenhill et al. as applied above, and further in view of CN-109674116 (CN’116).
CN’116 teaches the use of a total height of a wave spring of 15 over a diameter of 70 resulting in a ratio of 0.21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a variable width, elliptical or round, and taper profile, in view of the teachings of CN’116, in order to provide a wave spring unit with desired or optimum deflection characteristics to accommodate loads for particular applications.  
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) and JP’816 as applied above, and further in view of CN-109674116 (CN’116).
CN’116 teaches the use of a total height of a wave spring of 15 over a diameter of 70 resulting in a ratio of 0.21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wave spring unit of Greenhill et al., as modified, to have a variable width, elliptical or round, and taper profile, in view of the teachings of CN’116, in order to provide a wave spring unit with desired or optimum deflection characteristics to accommodate loads for particular applications.  
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5639074 to Greenhill et al. in view of CN-107617978 (CN’978) and SU-1639739 (SU’739) as applied above, and further in view of JP-62215908 (JP’908).
JP’908 teaches in the English abstract the use of a spring being made by selective laser melting i.e. selective local heating of the spring with laser. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the making of the wave spring of Greenhill et al., as modified, to have been via an additive manufacturing process in the form of SLM, in view of the teachings of JP’908, in order to provide a means of producing components that are detailed and highly accurate with the ability to tune the properties during the processing of the parts.
Allowable Subject Matter
Claims 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO-2019046485, WO-2018195158, and US Patent Application 2016/0097434 to Russell et al. teach the use of similar wave spring units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 3, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657